Citation Nr: 0736106	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-00 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to December 17, 2001 
for a grant of service connection for skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision rendered by 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA) in which the veteran's 
claim of entitlement to service connection for skin disorder 
was granted, and the RO assigned an effective date of 
December 17, 2001. 


FINDINGS OF FACT

1.  On December 17, 2001, the veteran filed a petition to 
reopen his claim for service connection for skin disorder.

2.  The RO granted service connection in an October 2003 
rating decision, at which time an effective date of December 
17, 2001 was assigned.

3.  There was no successful attempt to reopen the claim prior 
to December 17, 2001.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
December 17, 2001 for the grant of service connection for 
skin disorder.  38 U.S.C.A. §§ 5103, 5107(b), 5110 (West 2002 
& Supp 2006); 38 C.F.R. §§ 3.102, 3.155, 3.158, 3.159, 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to an Earlier Effective Date

The applicable statute and regulation provides that the 
effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
the veteran's separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2).  
The effective date of the grant of benefits based on a 
reopened claim shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r). 

A claim is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  Any communication indicating an intent to apply for 
a benefit under the laws administered by VA may be considered 
an informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  38 C.F.R. §§ 3.1(p), 
3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  
In determining when a claim was received, the Board must 
review all communications in the claim's file that may be 
construed as an application or claim.  38 U.S.C.A. § 7104(a); 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In March 1977, the RO denied service connection for skin 
disorder based on the lack of evidence establishing a 
relationship between the skin disorder and military service.  
The veteran did not appeal, and the March 1977 decision 
became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 
20.1103.

On December 17, 2001, the veteran submitted a claim to reopen 
service connection for skin disorder and was, subsequently, 
afforded a VA examination in January 2003.  In October 2003, 
the RO reopened the claim and granted entitlement to service 
connection for skin disorder.  An effective date of December 
17, 2001, the date of claim, was assigned for the grant of 
entitlement to service connection.  

The veteran contends that Congresswoman Marylyn Lloyd, 
Congressman Zack Wamp, and his minister, Bobby Hampton, wrote 
letters on his behalf, and these should be taken as informal 
claims.  There is no correspondence from Congressman Wamp and 
Bobby Hampton between March 1977 and December 17, 2001.  
There is correspondence between Congresswoman Lloyd and the 
RO dated April and May 1977.  However, these letters do not 
refer to a skin condition.  The letters instead refer to an 
increased rating for the veteran's back disability.  There is 
no communication of record from March 1977 to December 17, 
2001 that could be taken as either an informal or formal 
claim.   

As previously stated, the effective date of an award of 
disability compensation based on direct service connection 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2).  
Therefore, the Board finds that the December 17, 2001 date of 
claim is the earliest possible date in determining an 
effective date for the grant of service connection.  Thus, an 
effective date earlier than December 17, 2001 for service 
connection of skin disorder is not warranted.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the veteran (Mar. 2004).  Although the initial AOJ decision 
was made prior to the veteran having been fully informed of 
the VCAA, full compliance was accomplished prior to the final 
adjudication by the RO.  See Medrano v. Nicholson, No. 04-
1009 (U.S. Vet. App. Apr. 23, 2007).  As such, VA fulfilled 
its notification duties.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Here, the 
appealed October 2003 rating decision clearly indicates that 
the veteran had been assigned a specific disability 
evaluation for his service connected disorder and also 
indicates that an effective date for the evaluation had also 
been established.  Therefore, the Board finds no lapse in 
compliance with Dingess/Hartman.  

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this 
decision.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to an effective date prior to December 17, 2001 
for a grant of service connection for skin disorder is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


